Title: From Thomas Jefferson to John Banister, Jr., with Enclosure, 9 August 1788
From: Jefferson, Thomas
To: Banister, John, Jr.


          
            
              
                Dear sir
              
              Paris Aug. 9. 1788.
            
            I am to return you many thanks for the trouble you gave yourself in collecting and sending me the plants. A concurrence of unlucky circumstances has in a considerable degree defeated the effect of your goodness. The ship on arriving at Havre in Feb. or Mar. was obliged to go instantly to Dunkirk. My correspondent at Dunkirk immediately wrote to me for orders. I had just set out on a journey to Holland and Germany and did not return till April, and then they had to come here by land, which circumstance with the lateness of the season had destroyed a great part of them. I must trouble you once more for the same lady, who asks me to procure her what is contained in the inclosed list. Be so good as to collect and pack them as soon as the season will admit, and being thus held in readiness they can be put on board the first vessel from Appomattox or James river for Havre addressed to Monsr. Limozin merchant at that place for me, and ‘in case of my absence for Madame la Comtesse de Tessé à Paris.’ The latter precaution is necessary lest I should be absent.
            This country is at present extremely agitated by the disputes between the king and his parliaments. Between these two parties there is a middle patriotic one proceeding with a steady step to recover from both what they can for the nation, and I think they will obtain a pretty good constitution. It is now pretty certain they will call the States general the next year, and probably in the month of May. It is expected that assembly will endeavor to fix some certain limits to the royal authority. The Swedes have commenced hostilities against the Russians, and obtained a small advantage in an engagement on the Baltic. The Russians have had two considerable actions on the Black sea with the Turks. The first was in their favour, the second a complete victory. In the first Admiral Paul Jones commanded the right wing. He was not at the second action. He commands the ships of war on that sea. Both actions were by the Russian gallies commanded by the Prince of Nassau and Paul Jones seems to have been accidentally present in the first. These victories will probably have a great effect. This  country wishes to keep out of the war, but I doubt the possibility of it.
            I think I have not before acknoleged expressly the receipt of your favors of Sep. 27. 87. and Jan. 31. 88. Pray continue to write me the news of my country, great and small, and do not suffer yourself to fall into the indolence which characterises it’s inhabitants. I am with great esteem and attachment Dear Sir your affectionate friend & humble servt.,
            
              
                Th: Jefferson
              
            
            
              P.S. My friendly respects to Mr. and Mrs. Bannister, perhaps I should say to the Mrs. Bannisters.
            
          
          
            Enclosure
            
              Aug. 9. 1788.
            
            
              
                Plants
                {
                Quercus rubra maxima. Large red oak
              
              
                Quercus rubra ramosissima. Branchy red oak.
              
              
                Quercus rubra nana. Dwarf red oak.
              
              
                  Do we know three kinds of red oak in Virginia? Is the last of the three what we call Ground-oak?
              
              
                Quercus Phellos. Willow oak. The several varieties.
              
              
                Chinquapin.
              
              
                Stewartia Malacodendron. Soft Wood. See Millar’s dictionary and Catesby’s Carolina Appendix. 13.
              
              
                Populus heterophylla. A kind of Poplar described in Catesby Supra. 34 and in Millar’s dict. Populus. 5. I believe it is called Black poplar.
              
              
                [Clus]ter pine or Black pine. See Millar. Pinus. 14.
              
              
                Annona glabra. The common Papaw of Virginia
              
              
                Andromeda arborea. Catesby appendix. 17. calls this the Sorrel tree
              
              
                Andromeda plumata. I do not know what this is
              
              
                Laurus nova. I do not know what this is.
              
              
                Laurus estivalis. Summer bay. 2. Catesby 28. Millar. Laurus. 8.
              
              
                Callicarpa Americana. 2. Catesby 47.
              
              
                <Gardenia or Fothergilla>
              
              
                Cones of
                {
                Pinus Picea. Blackpine or Pitchpine
              
              
                Cupressus Disticha. Cypress
              
              
                Liriodendron tulipifera. Common Poplar
              
              
                
                
                Diospyros. Persimmon. Send the seeds. I think they will come best in the fruit.
              
            
          
        